Citation Nr: 1021278	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for Cesarean 
section residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).

The Veteran was scheduled for a May 2010 hearing before the 
Board to be held at the RO.  However, the Veteran failed to 
report for that hearing, and has not motioned for a new 
hearing, or otherwise presented good cause as to why the 
hearing should be rescheduled.  Accordingly, the Board finds 
that the Veteran's Board hearing request is withdrawn, such 
that appellate adjudication may proceed.


FINDING OF FACT

The Veteran's Cesarean section residual scar is well-healed, 
and manifested by occasional itching and intermittent 
subjective reports of pain, with no objectively found pain on 
examination.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
Cesarean section residual scar have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that the residual scar from 
her December 1993 Cesarean section never properly healed, and 
that the scar's continued physical manifestations include 
"electric jolts" in the scar, as reported at the March 2009 
VA examination, as well as significant itching.  On that 
basis, she argues, an initial compensable evaluation is 
warranted.

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for the Veteran's Cesarean section 
residual scar was granted by a January 2006 rating decision, 
and an initial noncompensable evaluation assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, which 
contemplates superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
During the pendency of the Veteran's appeal, the criteria for 
rating scars were amended, effective October 23, 2008.  See 
73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  In 
general, where the rating criteria are amended during the 
course of an appeal for an increased evaluation, the Board 
considers both the former and current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See also VAOPGCPREC 7-
2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.  However, the amended regulations with respect to 
scars are only applicable to claims received on or after 
October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 
2008).  Because the Veteran's claim for increase was filed in 
January 2005, the regulations as amended effective October 
2008 are not for application in her case.

Prior to October 23, 2008, Diagnostic Code 7804 assigned a 
single 10 percent evaluation for a superficial scar that was 
painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1).  Where the Rating 
Schedule does not provide for a noncompensable evaluation for 
a diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009).

In this case, the probative and persuasive evidence of record 
does not support an initial compensable evaluation for the 
Veteran's Cesarean section residual scar under Diagnostic 
Code 7804.  In a March 2003 military-facility treatment 
record, the Veteran reported occasional slight discomfort and 
numbness at the Cesarean incision site.  However, no pain was 
noted on examination.   At the November 2005 fee-based 
examination, the Veteran reported pain as a residual of her 
Cesarean section, but the examiner noted that scar was not 
tender on examination; the examiner also noted no signs of 
ulceration or skin disease.  Similarly, at the March 2009 VA 
scars examination, the Veteran stated that she was "just 
concerned as to why [the scar] hasn't gotten better over 
these many years," and reported that she experienced 
"sensations of itching, sometimes pain."  But the Cesarean 
section residual scar was noted by the examiner not to be 
painful on examination.  As noted above, pain on examination 
is required for a compensable evaluation under Diagnostic 
Code 7804; neither examiner found that to be the case with 
respect to the Veteran's Cesarean section residual scar.  
Accordingly, as the Veteran's scar was not objectively found 
to be painful on examination at any time during the appeal 
period, an initial compensable evaluation for the Veteran's 
Cesarean section residual scar is not warranted under 
Diagnostic Code 7804.

Other potentially applicable Diagnostic Codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, the Veteran's scar is not located on her 
head, face, or neck; and has not been shown to be deep, cause 
limited motion, measure grater than 144 square inches, be 
unstable, or otherwise cause limitation of function of the 
affected part.  Accordingly, Diagnostic Codes 7800, 7801, 
7802, 7803, and 7805 are not for application.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 
(2008).  Accordingly, an initial compensable evaluation is 
not warranted under alternate diagnostic codes.

The Rating Schedule will apply unless there are exceptional 
or unusual factors which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  To that end, 38 C.F.R. § 3.321(b) (1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the Veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Court of Appeals for Veterans Claims recently clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, VA 
must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate the Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

A review of the rating criteria shows that the specific 
complaints and limitations put forth by the Veteran are 
addressed.  As such, the Board finds that the schedular 
rating criteria for scars contemplate the Veteran's level of 
disability and symptomatology.  The Veteran and her 
representative have not identified any specific factors which 
may result in an exceptional or unusual picture that is not 
contemplated by the regular schedular criteria, and the Board 
is similarly unable to identify the same.  The Veteran has 
not required hospitalization for her Cesarean section 
residual scar, and her treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  Indeed, the Veteran's scar was not 
painful on objective examination at either the November 2005 
or the March 2009 VA examinations.  Moreover, at the November 
2005 VA examination, no functional impairment was found to 
exist due to the scar, and the Veteran did not report any 
time lost from work due to the scar, let alone marked 
interference with employment.

The Board notes that loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Section 4.1 of Title 38 of 
the Code of Federal Regulations specifically states that 
"the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Consequently, the Board finds that the initial 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran.  Therefore, referral for extraschedular 
consideration is not warranted.

Because the Veteran's Cesarean section residual scar 
manifests with less than the required characteristics, the 
preponderance of the evidence is against her claim for an 
initial compensable evaluation.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A February 2005 
letter satisfied the duty to notify provisions with respect 
to the Veteran's January 2005 claim for service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  However, for 
initial rating claims, where, as here, service connection has 
been granted and the initial rating has been assigned, the 
claim of service connection has been more than substantiated, 
as it has been proven, thereby rendering 38 U.S.C.A. § 
5103(a) notice no longer required since the purpose that the 
notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore any defect as to notice 
is nonprejudicial.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  Moreover, although the 
Veteran was not notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating, she is not prejudiced in this regard, as the 
preponderance of the evidence is against her claim for an 
initial compensable evaluation.  Dingess, 19 Vet. App. at 
490-91.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that she is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  VA examinations 
were conducted in November 2005 and March 2009; the second 
examination was conducted because the Veteran argued that the 
first was inadequate.  However, she has not asserted, and the 
record does not reflect, that the March 2009 VA examination 
was inadequate for rating purposes.  38 C.F.R. § 3.159(c) 
(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

An initial compensable evaluation for Cesarean section 
residual scar is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


